981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard John KADUNC, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 92-1811
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 15, 1992

Appeal from the United States Tax Court.  (Tax Ct. )
Richard John Kadunc, Appellant Pro Se.
Gary R. Allen, Roger Edward Cole, United States Department of Justice, Washington, D.C., for Appellee.
U.S.T.C.
Affirmed.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Richard John Kadunc appeals from the Tax Court's order finding a deficiency in his federal income tax due for the taxable year 1986 in the amount of $324 and denying his motion for reconsideration and motion to vacate decision.*  Our review of the record and the Tax Court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Tax Court.  Kadunc v. IRS, No. 89-26950 (U.S.T.C. Feb. 3, May 13, and June 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Kadunc's motion to dismiss the Commissioner of Internal Revenue from this appeal is denied, and his motion to vacate the order of August 25, 1992 is denied.  Also, Kadunc's motions to order the Internal Revenue Service to 4005 35 7 answer Appellant's informal brief are denied as moot